DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 6 has been added as a new claim. Therefore, Claims 1-6 are pending in this application. 
Response to Arguments/Amendments 
Applicant’s arguments, see page 6, filed on 11/02/2020, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sage et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites “wherein 
 	when the abnormality in the mechanism is determined and a detection end point has been reached without exceeding a threshold, 
overwritten a reference list which is the at least one piece of data among vibration data, acoustic wave data, and current value data of the servo motor in the normality state acquired in advance to determine presence of the abnormality in the mechanism”. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	The term overwritten is incorrect and seems to be overwriting. 
 	The term “a reference list which is the at least one piece of data…” is unclear and confusing. This seems to be – a reference list which contains the at least one piece of data…
	The step of overwriting/overwritten is confusing and unclear what is being overwritten in the reference list. Is the data including vibration data, acoustic wave data, and current value data of the servo motor in the normality state, being overwritten with abnormal data, result data, new data or what. The process of overwriting data involves replacing the old data with new data. This presents a problem in this invention because when the data in a normal state is deleted/overwritten with some new data, the data in the normal state will not be good to determine new abnormalities.  
	Furthermore, the limitation “when the abnormality in the mechanism is determined and a detection end point has been reached without exceeding a threshold” is ambiguous since it is unclear if the “threshold” is referring to an abnormality threshold as suggested in published disclosure [0048] or is referring to an end point threshold. 
	The Attorney suggested that grammatically the second limitation was a single sentence to be interpreted as “end point has been reached without exceeding a 
	Furthermore, an abnormality data is detected and determined when a reference value is exceeded (see published disclosure [0045]).  
	It is to note that the Japanese  and Chinese machine translation have better translation for the claimed subject matter than the instant original disclosure.   
	For purposes of Examination, the limitations of claim 6 will be interpreted as:
	Claim 6 recites “wherein when an abnormality in the machine tool occurs without exceeding a threshold and a detection end point has been reached, appending measurements on a reference list that contains the at least one piece of data among vibration data, acoustic wave data, and current value data of the servo motor in the normality state acquired in advance to determine presence of the abnormality in the mechanism”.	
	This could be the case when new abnormalities are determined and which value data are less than a threshold or not detected by the system 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (JP 2017170578 as supported by the Machine Translation provided) in view of Ogawa (US 20160299488) and Sage et al (WO 2008142386).
	As per claim 1, Taguchi teaches a preventive maintenance system of a machine tool (see page 3 par. 2 “This is a machine tool system prediction device that predicts the occurrence of an abnormality in a machine tool system by a prediction unit”; also, see Fig. 1), comprising:
	at least one detection unit among:
  	 	a vibration detection unit attached to a mechanism of a machine tool to detect vibration (see page 3 par. 8 “Invention 1 measures the current data and vibration data of a machine tool by at least one sensor for measuring current and at least one sensor for measuring vibration, and uses the measured current data and vibration data to attach the machine tool to the machine tool. It is possible to specify the tool being used”);
		a sound detection unit provided in the vicinity of the mechanism of the machine tool to detect acoustic waves produced during operation of the machine tool (see page 3 par. 6 “Note that a plurality of sensors for measuring current and sensors for measuring vibration may be used, and sensors such as acoustic sensors may be added. ); and
		a servo motor current value detection unit that detects a current value of a servo motor of a driving device of the machine tool (see page 4 par. 8 “Current data and vibration data acquired using at least one current sensor 5 attached to the motor that drives the spindle 4 and at least one vibration sensor 6 attached to the bearing portion of the spindle are used”);
	an abnormality determination unit (see Fig. 1 unit 7) that compares at least one detection value among the vibration detected by the vibration detection unit, the acoustic waves detected by the sound detection unit, and the current value detected by the servo motor current value detection unit during operation of the machine tool with at least one piece of data among vibration data, acoustic wave data, and current value data of the servo motor in a normal state acquired in advance to determine presence of an abnormality in the mechanism (see page 4 “The monitoring device 7 converts the signals from the sensor 5 for measuring current and the sensor 6 for measuring vibration by the interface circuit 8 and reads them by the monitoring device CPU 9 and stores the standard value for each tool stored in the monitoring device recording unit 10. Are compared and analyzed, and if an abnormality is detected, an alarm is notified to the personal computer, smartphone, mobile phone, and mobile terminal 11); and
	
	While Taguchi teaches a NC machine and this kind of machines are programmed to perform a program/subprogram during a specified programmed time, Taguchi does not explicitly teach a detection start/end command setting unit that adds commands for a detection start point and a detection end point of at least one of the vibration, the acoustic waves, and the current value of the servo motor to a machining program. Furthermore, while Taguchi teaches comparing the measured signal against a threshold to determine if the measured signals is within a range/below threshold (normal state) or above a range/above threshold (abnormal state), Taguchi does not explicitly teach wherein when based on a comparison result that the at least one detection value is different from the at least one piece of data in the normal state, the abnormality determination unit compares the at least one detection value among the vibration detected by the vibration detection unit, the acoustic waves detected by the sound detection unit, and the current value detected by the servo motor current value detection unit during operation of the machine tool with at least one piece of data among vibration data, acoustic wave data, and current value data of the servo motor in an abnormality state acquired in advance to determine the presence of an abnormality in the mechanism;.
	Owaga teaches a detection start/end command setting unit that adds commands for a detection start point and a detection end point of at least one of the vibration, the acoustic waves, and the current value of the servo motor to a machining program (see Fig. 2 and Fig. 6 command setting unit; also, see [0058] “The data acquisition condition setting unit 39 selects a data acquisition start/end trigger, a sampling period of data, and a type of acquired data.  Thus, for example, these data can be set using a screen of a data acquisition condition setting 50 as in FIG. 2.  When data needs to be acquired according to a plurality of different conditions, a plurality of types of necessary data acquisition conditions is set to set data acquisition condition names different from one another”; the user can define any type of data to be collected as well as the start and end time or command; also, see [0053] “examples of data that indicates a state of a driving axis include data such as a temperature, a current… a current command and a voltage command issued to the driving axes 21, 22, and 23 from a numerical controller (NC) 11 of the numerical controller 10”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Taguchi’s invention to include a detection start/end command setting unit that adds commands for a detection start point and a detection end point of at least one of the vibration, the acoustic waves, and the current value of the servo motor to a machining program as taught by Ogawa in order to acquire only the necessary data from a machine tool for monitoring purposes (see [0030] “to provide a waveform display device having a function capable of acquiring only necessary data by allowing a plurality of data acquisition conditions to be set when data is acquired once”).
	Taguchi-Ogawa does not explicitly teach wherein when based on a comparison result that the at least one detection value is different from the at least in the normal state, the abnormality determination unit compares the at least one detection value among the vibration detected by the vibration detection unit, the acoustic waves detected by the sound detection unit, and the current value detected by the servo motor current value detection unit during operation of the machine tool with at least one piece of data among vibration data, acoustic wave data, and current value data of the servo motor in an abnormality state acquired in advance to determine the presence of an abnormality in the mechanism (e.g. Tagushi-Ogawa does not explicitly teach comparing a detected abnormality data against one on or more previously detected or defined abnormality data).
	However, Sage, teaches a system for monitoring a machine tool comprising  wherein when based on a comparison result that the at least one detection value is different from the at least one piece of data in the normal state (see Fig. 4 step 5 sensor data is compared with data/stored signatures 72 to determine the data is different than normal data; see Page 10 par. 1 “However, if the output form decision block 74 is a "no" the signature is analysed more precisely, as indicated by process block 80, to determine whether the process is "abnormal" or a "high limit" has been exceeded and the operation must be stopped immediately, or whether it merely warrants a warning but may be allowed to continue towards completion), an abnormality determination unit compares the at least one detection value among the vibration detected by the vibration detection unit, the acoustic waves detected by the sound detection unit, and the current value detected by the servo motor current value detection unit during operation of the machine tool with at least one piece of data among vibration data, acoustic wave data, and current value data of the servo see Fig. 1 the detected sensor data includes at least one of acoustic data 24, vibration data 26, and current/power data of a spindle/motor; see page 7 Par. “Data captured and sampled by unit 36 is passed to a data transform and signature analysis unit 46 for processing and evaluation. Unit 46 comprises a digital computer programmed/abnormality detection unit to perform the complex calculations necessary to transform the input data signals to produce the characteristic signature representing each process cycle, and to compare each new signature with stored signatures for evaluation purposes and to determine if a process is "normal" or "abnormal". The computer unit 46 is connected to a data storage unit 50 for the purpose of storing new data and for retrieving previously stored data”, see page 10 pp 1 “However, if the output form decision block 74 is a "no" the signature is analyzed more precisely, as indicated by process block 80, to determine whether the process is "abnormal" or a "high limit" has been exceeded and the operation must be stopped immediately, or whether it merely warrants a warning but may be allowed to continue towards completion”, thus, the abnormality unit 46 compares the detected sensor data with at least one piece of data acquired in advance to determine the presence of an abnormality in the mechanism; Thus, after the comparison of the detection data indicating the  detection data is different than normal data in step 74, the detected data is compared to other abnormal data to identify is abnormal data is detected, abnormal data higher that a high limit abnormal requires the machine stopping, or simply a warning that the detected data is abnormal but a simple warning indicates the machine can continue; also, see Fig. 6 wherein different cluster of  abnormality is shown. Trend tool wear data is considered abnormal data outside the normal boundary of normal data. Abnormal area 1 and abnormal area 2 represents different kind of abnormalities in the machine tool; also, see page 12 par. “Points outside the enclosed space are deemed to be "abnormal" results. In these tests the tool was used repeatedly beyond the point where it would normally have been replaced, in order to generate test data from a worn tool. The trend attributable to tool wear is indicated by an arrow in the drawing. A signature change caused by an anomaly or other significant event will produce a data point distinctly separate from the "normal" cluster. These points will usually exhibit their own clustering. By way of example two such "abnormal" clusters are indicated in the drawing. Events such as, for example, "tool chipping" and "loss of coolant" could be expected to produce distinctively separate and identifiable clusters of their own”; also, see page 12 par. “The method of the invention not only detects gross process malfunctions but also is able to distinguish between gross process malfunctions and normal tool wear, and is able to recognize events, individually or in combination, indicative of the production of component surface anomalies. This new process is able not only to detect events that may have created a surface defect, but also to inform of the likely cause and what likely effect on surface integrity may be expected. Malfunctions and anomalies are recognized at the data evaluation stage in the combined and fused data as departures from normality”, thus, specific type of abnormal points/data is identified in the method; also, see Page 13 par. 1).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Taguchi-Ogawa’s combination as taught above to include wherein when based on a comparison result that the at least one detection value is different from the at least one piece of data in the normal state, the abnormality determination unit compares the at least one detection value among the vibration detected by the vibration detection unit, the acoustic waves detected by the sound detection unit, and the current value detected by the servo motor current value detection unit during operation of the machine tool with at least one piece of data among vibration data, acoustic wave data, and current value data of the servo motor in an abnormality state acquired in advance to determine the presence of an abnormality in the mechanism as taught by Sage in order to identify a specific type of abnormality and avoid false alarms (see page 4 par. 1 “…combining the individual results in such a way as to eliminate false alarms and
provide a more versatile and sensitive record of the component manufacture” and page 4 par. 2 “A further objective of the invention is to provide a monitoring process that not only detects gross process malfunctions, but also is able to distinguish between gross process malfunctions and normal tool wear”, the type of abnormality such as normal tool wear, tool chipping, and loss of coolant could be identified, see page 12 par. 1 last three lines)
	As per claim 3, Taguchi-Ogawa-Sage teaches the preventive maintenance system of the machine tool according to claim 1, further comprising:
	(see page 4 last 2 paragraphs “and a determination unit for specifying a tool attached to the machine tool system using current data and vibration data measured by the  measurement unit. It has a recording unit that records standard values, and has a monitoring unit that compares and analyzes current data or vibration data measured by the measuring unit or current data and standard values obtained by calling vibration data from the recording unit. It is a machine tool system  monitoring device that uses the machine tool system to monitor the operation.; also, see page 4 par. 1-2”; also, see page 4 the results of the comparisons are stored in memory, see page 4 last paragraph) by applying the comparison results to a reference list (also, see page 5 Par. 6-11 teach that the collected data, and determined results is stored as a calculated result, past calculated result/value, and temporal changes which is a list of reference values); and  
	a warning unit that issues a warning when it is determined that there is an abnormality in the mechanism of the machine tool (see page 4 par. 1-2 “When the deviation from the standard value of the normal characteristic recorded for each tool is compared and analyzed, and a deviation exceeding a specified range is measured, an alarm signal is transmitted. The alarm signal may be transmitted to a personal computer, a smartphone, a mobile phone, or a mobile terminal via a communication line or an Internet line”; also, see page 5 Par. 3).
 (storing the results if a file or list).
	Ogawa further teaches a display unit for displaying data (see Fig. 1 display unit 36, see [0031] and [0055] “the waveform display device 30 is a device having a computing means such as a personal computer (PC), a display means, a communication means, and a storage means”), and applying data to a reference list (this has been interpreted as storing/writing data in a file or table; Ogawa teaches [0064] “a table of the acquired data 55 is displayed using the acquired data addition button 56”, thus, data is applied to a table/list; also, see [0084] “An output file name can be designated in advance on the screen of the 
multi-data acquisition condition setting of FIG. 3”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Taguchi’s invention to include a display unit for displaying data such as the results calculated in Taguchi’s invention and applying data such as the results calculated by Taguchi to a reference list as taught by Ogawa in order to allow a user to visually see the results.  
	As per claim 4, Taguchi-Ogawa-Sage teaches the preventive maintenance system of the machine tool according to claim 1, Taguchi further teaches wherein the mechanism includes at least one of a spindle that supports a tool, a telescopic cover for (see page 4 par. 8 “Current data and vibration data acquired using at least one current sensor 5 attached to the motor that drives the spindle 4 and at least one vibration sensor 6 attached to the bearing portion of the spindle are used”; also, see page 5 par. 1 “ATC”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (JP 2017170578 as supported by the Machine Translation provided) in view of Ogawa (US 20160299488) and Sage et al (WO 2008142386) as applied to claim 1 above, and further in view of Downey et al (Real time monitoring of the CNC process in a production environment- the data collection & analysis phase”, 2015).
	As per claim 2, Taguchi-Ogawa-Sage teaches the preventive maintenance system of the machine tool according to claim 1, while Taguchi teaches a minoring unit to be implemented in a numerical control machine and Ogawa teaches using CNC codes for  setting the commands for the detection start point and the detection end point of the acquired parameters (see Fig. 12), and while is well known in the Art of CNC programming that different kind of letters (F, N, M, S,…and so on) are used for setting, commands, Taguchi-Ogawa does not explicitly teach wherein M codes for setting the commands for the detection start point and the detection end point of at least one of the vibration, the acoustic waves, and the current value of the servo motor are provided in the machining program, and the detection start/end command setting unit sets the 
 	However, Downey teaches a monitoring system for CNC machines comprising wherein M codes for setting the commands for the detection start point and the detection end point of at least one of the vibration, the acoustic waves, and the current value of the servo motor are provided in the machining program, and the detection start/end command setting unit sets the detection start point and the detection end point according to the set commands of the M codes which are auxiliary functions for performing machining (see page 924 table 3 M codes are used for start and stop of data acquisition; when a NC controller/processor reads these codes the start of data acquisitions is executed and started and the stop is executed. M codes are auxiliary codes; see page 924 par. 2 “For effective signal data analysis, it was imperative to distinguish between machine operation (tool changes, turret movements, coolant on/off) and machine cutting (Cutting Feed). To achieve this, the CNC controller had to be given additional functionality with the expansion of machine codes (M-codes) using a bolt-on M-code module).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Taguchi-Ogawa-Sage’s combination to include M codes for setting the commands for the detection start point and the detection end point of at least one of the vibration, the acoustic waves, and the current value of the servo motor are provided in the machining program, and the detection start/end command setting unit sets the detection start point and the detection end point according to the set commands of the (see page 924 par. 2)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (JP 2017170578 as supported by the Machine Translation provided) in view of Ogawa (US 20160299488) and Sage et al (WO 2008142386) as applied to claim 1 above, and further in view of Kawai (JP 2007272545 as supported by the machine translation provided).
	As per claim 5, Taguchi-Ogawa-Sage teaches the preventive maintenance system of the machine tool according to claim 1, but it does not explicitly teach wherein a plurality of machine tools are provided in a plant, and the preventive maintenance system includes a plant central management screen display unit that shows the machine tool which is determined to be abnormal by the abnormality determination unit on a plant central management screen.
	However, Kawai teaches a preventive maintenance system including a plurality of machine tools are provided in a plant (see Fig. 26 machine tools 1 and 100), and the preventive maintenance system includes a plant central management screen display unit that shows the machine tool which is determined to be abnormal by the abnormality determination unit on a plant central management screen (see Fig. 26  central management screen display unit 91; also, see [0103] “The numerical control devices 450 and 550 can create and display defect analysis information as in the first embodiment. On the other hand, the personal computer (PC) 90 includes a display 91 that can display defect analysis information”; also, see [0104]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Taguchi-Ogawa-Sage invention to include a plurality of machine tools are provided in a plant, and the preventive maintenance system includes a plant central management screen display unit that shows the machine tool which is determined to be abnormal by the abnormality determination unit on a plant central management screen as taught by Kawai in order to allow a user to determine that one or any of the machine tools is in an abnormal state remotely (see [0104] “When the numerical control device 450 is an analysis target of an abnormal state, the other numerical control device 550 and the personal computer 90 can be devices for analyzing the abnormal state of the numerical control device 450. Further, when another numerical control device 550 is set as an analysis target of an abnormal state, the other numerical control device 450 and the personal computer 90 can be used as devices for analyzing the abnormal state of the other numerical control device 550”). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (JP 2017170578 as supported by the Machine Translation provided) in view of Ogawa (US 20160299488) and Sage et al (WO 2008142386) as applied to claim 1 above, and further in view of Pluemer (US 20160091398).

	Claim 6, Taguchi-Ogawa-Sage teaches the preventive maintenance system of the machine tool according to claim 1, while Taguchi teaches overwritten a reference list which is the at least one piece of data among vibration data, acoustic wave data, and current value data of the servo motor in the normality state acquired in advance to determine presence of the abnormality in the mechanism” (this is the case of identifying new abnormality signal values or fingerprints and adding them to a file/database, see page 4 par. 9 “The monitoring device 7 converts the signals from the sensor 5 for measuring current and the sensor 6 for measuring vibration by the interface circuit 8 and reads them by the monitoring device CPU 9 and stores the standard value for each tool stored in the monitoring device recording unit 10”, also, see page 5 par. 6-11 teach or suggest that the collected data, and determined results is stored or appended as a calculated result, past calculated result/value, and temporal changes which is a list of reference values), but it does not explicitly teach wherein when the abnormality in the mechanism is determined and a detection end point has been reached without exceeding a threshold, overwritten a reference list which is the at least one piece of data among vibration data, acoustic wave data, and current value data of the servo motor in the normality state acquired in advance to determine presence of the abnormality in the mechanism (this is the case of identifying new abnormality signal values or fingerprints and adding them to a database). 
 	Sage teaches storing and appending a set/list of measured values during a learning period that detect normal data and abnormal data when a detection end point has been reached (see page 2 the set of data collected is used to create a boundary of normal data; then, new collected data is compared to a list of stored signatures/fingerprints, see page 4 par. 3. Page 5 Par. 2, page 7 par. 2; the data is compared against a list of normal data and abnormal data based on window detection/end point detection). However, Sage does not explicitly teach when an abnormality in the mechanism occurs without exceeding a threshold and a detection end point has been reached, overwritten a reference list of data to determine presence of the abnormality in the mechanism. 
	However, Pluemer, teaches a system comprising when an abnormality in a machine or mechanism occurs without exceeding a threshold and a detection point has been reached, overwritten a reference list of data to determine presence of the abnormality in the mechanism (see [0040] “In some embodiments, the method may further include determining if a sound pattern preceding the match between the real-time acoustic fingerprint and the one of the group of stored acoustic fingerprints indicates an impending machine malfunction, and if so, storing an acoustic fingerprint of the preceding sound pattern in the reference database 52 and associating it with a pre-malfunction condition of the machine 42…”, Pluemer clearly teaches or suggest that when an abnormality is detected before the abnormality exceeding a threshold, the data collected for the abnormality is appended to a reference list databases used for detecting abnormalities in the future; also, see [0040]  “…He may review the audio file from a period of time right before the match was made (this is the detection end point) to determine if any of the sound patterns within that period of time vary from sound patterns the operator would associate with a normally functioning machine.  If he does notice an abnormal, distinctive pattern that precedes the operating condition, he can select via the user interface 66 to create a new acoustic fingerprint representing the sound pattern made during this period of time.  He may associate this new acoustic fingerprint with a pre-malfunction condition, may enter metadata regarding the malfunction or failure that is about to occur, and may associate a corrective action, a warning, or a shut-down command with this pre-malfunction acoustic fingerprint.  Therefore, in some embodiments, when the one of the group of acoustic fingerprints (matched to the real-time acoustic fingerprint) is associated with the pre-malfunction condition, the output may include an alert that identifies the pre-malfunction condition to a corrugator operator”, Pluemer clearly teaches or suggest that when an abnormality is detected before the abnormality exceeding a threshold, the data collected for the abnormality is appended to a reference list databases used for detecting abnormalities in the future; also, see [0041] also teaches collecting data assumed or detected to be normal, but the operator determines to be abnormal, then, this data is added in the reference list as a new abnormal fingerprint used to detect abnormalities), the reference list includes at least one piece of data among vibration data, acoustic wave data, (see [0023] acoustic/sound data is collected).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Taguchi-Ogawa-Sag’s combination as taught above to include a step of wherein when an abnormality in a machine or mechanism occurs without exceeding a threshold and a detection point has been reached, overwriting a reference list of data to the reference list includes at least one piece of data among vibration data, acoustic wave data, (see [0023] acoustic/sound data is collected) as taught by Pluemer in order to identify pre-malfunctions in a machine (see [0040] “He may associate this new acoustic fingerprint with a pre-malfunction condition, may enter metadata regarding the malfunction or failure that is about to occur, and may associate a corrective action, a warning, or a shut-down command with this pre-malfunction acoustic fingerprint.  Therefore, in some embodiments, when the one of the group of acoustic fingerprints (matched to the real-time acoustic fingerprint) is associated with the pre-malfunction condition, the output may include an alert that identifies the pre-malfunction condition to a corrugator operator”). 

Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	The prior art of record Horiuchi et al (JP 2008000828A) teaches a system comprising wherein when based on a comparison result that the at least one detection value is different from the at least one piece of data in the normal state, the abnormality determination unit compares the at least one detection value among the vibration detected by the vibration detection unit, the acoustic waves detected by the sound detection unit, and the current value detected by the servo motor current value detection unit during operation of the machine tool with at least one piece of data among vibration data, acoustic wave data, and current value data of the servo motor in an abnormality state acquired in advance to determine the presence of an abnormality in the mechanism (see page 4 and page 7 teach or suggest detecting different type of abnormal data by comparing measured data with abnormal kinds of data).
	Bizub (US 20160377506) also teaches all of the amended limitations (see [0056]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117